Exhibit 10.13

PROS HOLDINGS, INC.

NOTICE OF AWARD OF MARKET STOCK UNITS

PROS Holdings, Inc., a Delaware corporation (the “Company”), pursuant to its
2007 Equity Incentive Plan (the “Plan”), hereby grants to the holder listed
below (the “Participant”), an award (the “Award”) of Market Stock Units (the
“Units”), each of which is a right to receive the value of one (1) share of
Stock, on the terms and conditions set forth herein and in the Market Stock
Units Award Agreement attached hereto (the “Award Agreement”) and the Plan,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Award Agreement.

 

Participant:    Grant Date:    Target Number of Units:                        ,
subject to adjustment as provided by the Award Agreement.
Maximum Number of Units:                        , which is                     %
of the Target Number of Units, subject to adjustment as provided by the Award
Agreement. Performance Period:    The Company fiscal years beginning
                    and ending                     , subject to Sections 9.1 and
9.2 of the Award Agreement. Performance Measure:    The difference, measured in
percentage points, for the Performance Period between the Company Total
Stockholder Return and the Benchmark Index Total Return, both determined in
accordance with Section 2 of the Award Agreement. Benchmark Index:    The
Russell 2000 Index (Bloomberg Symbol RTY) Earned Units:    The number of Earned
Units, if any (not to exceed the Maximum Number of Units), shall equal the
product of (i) the Target Number of Units and (ii) the Relative Return Factor,
as illustrated by Appendix A. Relative Return Factor:    A percentage (rounded
to the nearest 1/10th of 1% and not greater than                     % or less
than 0%) equal to the sum of 100% plus the product of 2.5 multiplied by the
difference (whether positive or negative) equal to (i) the Company Total
Stockholder Return minus (ii) the Benchmark Index Total Return, as illustrated
by Appendix A. Vesting Date:                        , except as otherwise
provided by the Award Agreement. Vested Units:    Provided that the
Participant’s Service has not terminated prior to the Vesting Date (except as
otherwise provided by the Award Agreement), the Earned Units, if any, shall
become Vested Units on the Vesting Date. Settlement Date:    For each Vested
Unit, except as otherwise provided by the Award Agreement, a date occurring no
later than the 30th day following the end of the calendar year in which the
Vesting Date occurs.



--------------------------------------------------------------------------------

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement and this Grant Notice. The
Participant has reviewed the Award Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Award Agreement and the Plan. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or relating to the Units.

 

PROS HOLDINGS, INC.    PARTICIPANT By:                                
                                                                           By:
                                                                          
                         Name:                                 
                                                                         
Print Name:                                 
                                                                   Title:   
                                                                       
                                   Address:    3100 Main Street, Ste 900   
Address:                                 
                                                                      Houston,
TX 77002                                    
                                                                  

 

ATTACHMENTS:    PROS Holdings, Inc. 2007 Equity Incentive Plan, as amended to
the Date of the Award; Market Stock Units Agreement. The prospectus for the Plan
prepared in connection with the registration with the Securities and Exchange
Commission of the shares issuable pursuant to the Award is available on the
Securities and Exchange website at www.sec.gov.



--------------------------------------------------------------------------------

APPENDIX A

ILLUSTRATION OF RELATIVE RETURN FACTOR AND RESULTING NUMBER OF EARNED UNITS

 

Percentage Point Difference of
Company TSR Over/Under
Benchmark Index Total Return

     Relative  Return
Factor     Earned Units
(Per 1,000 Target Units)     100         200.0 %      2,000      95        
200.0 %      2,000      90         200.0 %      2,000      85         200.0 %   
  2,000      80         200.0 %      2,000      75         200.0 %      2,000   
  70         200.0 %      2,000      65         200.0 %      2,000      60      
  200.0 %      2,000      55         200.0 %      2,000      50         200.0 % 
    2,000      45         200.0 %      2,000      40         200.0 %      2,000
     35         187.5 %      1,875      30         175.0 %      1,750      25   
     162.5 %      1,625      20         150.0 %      1,500      15         137.5
%      1,375      10         125.0 %      1,250      5         112.5 %     
1,125      4         110.0 %      1,100      3         107.5 %      1,075      2
        105.0 %      1,050      1         102.5 %      1,025   

 

 

    

 

 

   

 

 

    0         100.0 %      1,000   

 

 

    

 

 

   

 

 

    -1         97.5 %      975      -2         95.0 %      950      -3        
92.5 %      925      -4         90.0 %      900      -5         87.5 %      875
     -10         75.0 %      750      -15         62.5 %      625      -20      
  50.0 %      500      -25         37.5 %      375      -30         25.0 %     
250      -35         12.5 %      125      -40         0.0 %      0      -45   
     0.0 %      0      -50         0.0 %      0      -55         0.0 %      0   
  -60         0.0 %      0      -65         0.0 %      0      -70         0.0 % 
    0      -75         0.0 %      0      -80         0.0 %      0      -85      
  0.0 %      0      -90         0.0 %      0      -95         0.0 %      0     
-100         0.0 %      0   



--------------------------------------------------------------------------------

APPENDIX A (CONTINUED)

ILLUSTRATIONS OF CALCULATION OF EARNED UNITS

PER 1,000 TARGET UNITS

Company Total Stockholder Return Exceeds Benchmark Index Total Return

 

Assumptions:

     

PRO:

     

Average Per Share Closing Price (beginning)

      $ 15.50   

Average Per Share Closing Price (ending)

      $ 20.50   

Russell 2000 Index:

     

Average Closing Index Value (beginning)

        718.26   

Average Closing Index Value (ending)

        900.00   

Computations:

     

Company Total Stockholder Return

   ((20.50 / 15.50) - 1) x 100      32.26 % 

Benchmark Index Total Return

   ((900.00 / 718.26) - 1) x 100      25.30 % 

Relative Return Factor

   100 + (2.5 x (32.26 – 25.30))      117.4 % 

Earned Units

   1,000 x 117.40%      1,174   

Company Total Stockholder Return Is Less Than Benchmark Index Total Return

 

Assumptions:

     

PRO:

     

Average Per Share Closing Price (beginning)

      $ 15.50   

Average Per Share Closing Price (ending)

      $ 18.76   

Russell 2000 Index:

     

Average Closing Index Value (beginning)

        718.26   

Average Closing Index Value (ending)

        900.00   

Computations:

     

Company Total Stockholder Return

   ((18.76 / 15.50) - 1) x 100      21.03 % 

Benchmark Index Total Return

   ((900.00 / 718.26) - 1) x 100      25.30 % 

Relative Return Factor

   100 + (2.5 x (21.03 – 25.30)      89.3 % 

Earned Units

   1,000 x 89.3%      893   

 

2



--------------------------------------------------------------------------------

APPENDIX B

ILLUSTRATION OF ADJUSTMENT TO AVERAGE PER SHARE CLOSING PRICE

TO REFLECT ASSUMED REINVESTMENT OF CASH DIVIDENDS AND DISTRIBUTIONS

 

1. Assumptions:

 

  •  

For the purposes of this illustration only, the averaging periods for
determination of the Average Per Share Closing Price and the Average Closing
Index Value are assumed to be the 10-day periods ending on the first day of the
Performance Period and the last day of the Performance Period.

 

  •  

The Company declares and pays a quarterly cash dividend of $0.20 per share
throughout all periods relevant to this illustration, with ex-dividend dates
occurring each year on or about March 28, June 28, September 28 and December 28.

 

  •  

On the ex-dividend date, the dividend paid is reinvested to purchase an
additional fractional share.

 

  •  

The Performance Period begins on January 1, 2XX1 and ends on December 31, 2XX2.

 

2. Calculate Average Per Share Closing Price at the beginning of the Performance
Period.

On the ex-dividend date occurring on December 28, 2XX0, assume that the dividend
of $0.20 paid on one share is reinvested. Compute an adjusted Average Per Share
Closing Price for the five trading days during the 10-day period ending
01/01/2XX1.

 

Trading Day

   Closing Price      Dividend Paid      Shares Purchased      Accumulated
Shares      Total Accumulated
Value  

12/23/2XX0

   $ 15.34               1.000       $ 15.34   

12/27/2XX0

   $ 15.41               1.000       $ 15.41   

12/28/2XX0

   $ 14.80       $ 0.20         0.0135         1.0135       $ 15.00   

12/29/2XX0

   $ 15.13               1.0135       $ 15.33   

12/30/2XX0

   $ 14.88               1.0135       $ 15.08   

Average Per Share Closing Price with Dividends Reinvested

  

   $ 15.23   

 

3. Calculate Accumulated Shares During the Performance Period.

On each ex-dividend date during the Performance Period, assume that the dividend
of $0.20 paid on one share is reinvested, and the fractional share is added to
the 1.0135 accumulated shares determined during the initial averaging period.

 

Ex-Dividend Date

   Closing Price      Dividend Paid      Shares Purchased     
Accumulated Shares  

03/28/2XX1

   $ 15.97       $ 0.20         0.0125         1.0260   

06/28/2XX1

   $ 16.13       $ 0.20         0.0124         1.0384   

09/28/2XX1

   $ 16.69       $ 0.20         0.0120         1.0504   

12/28/2XX1

   $ 16.36       $ 0.20         0.0122         1.0626   

03/28/2XX2

   $ 17.20       $ 0.20         0.0116         1.0742   

06/28/2XX2

   $ 19.43       $ 0.20         0.0103         1.0845   

09/27/2XX2

   $ 18.85       $ 0.20         0.0106         1.0951   

12/27/2XX2

   $ 19.20       $ 0.20         0.0104         1.1056   



--------------------------------------------------------------------------------

4. Calculate Average Per Share Closing Price at the end of the Performance
Period.

On the ex-dividend date occurring on December 28, 2XX2, assume that the dividend
of $0.20 paid on one share is reinvested, and the fractional share is added to
the 1.0951 accumulated shares determined through the last ex-dividend date prior
to the final averaging period. Compute an adjusted Average Per Share Closing
Price for the six trading days during the 10-day period ending 12/31/2XX2.

 

Trading Day

   Closing Price      Dividend Paid      Shares
Purchased      Accumulated
Shares      Total
Accumulated
Value  

12/23/2XX2

   $ 19.01               1.0951       $ 20.82   

12/24/2XX2

   $ 18.94               1.0951       $ 20.74   

12/26/2XX2

   $ 19.12               1.0951       $ 20.94   

12/27/2XX2

   $ 19.20       $ 0.20         0.0104         1.1055       $ 21.23   

12/30//2XX2

   $ 19.17               1.1055       $ 21.19   

12/31/2XX2

   $ 19.22               1.1055       $ 21.25   

Average Per Share Closing Price with Dividends Reinvested

  

   $ 21.03   

 

2



--------------------------------------------------------------------------------

PROS HOLDINGS, INC.

MARKET STOCK UNITS AWARD AGREEMENT

(U.S. PARTICIPANTS)

PROS Holdings, Inc. (the “Company”) has granted to the Participant named in the
Market Stock Units Grant Notice (the “Grant Notice”) to which this Market Stock
Units Award Agreement (this “Award Agreement”) is attached an Award consisting
of Market Stock Units (the “Units”) subject to the terms and conditions set
forth in the Grant Notice and this Award Agreement. The Award has been granted
pursuant to the PROS Holdings, Inc. 2007 Equity Incentive Plan (the “Plan”), as
amended to the Grant Date, the provisions of which are incorporated herein by
reference.

Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned under the Plan.

1. THE AWARD.

The Company hereby awards to the Participant the Target Number of Units set
forth in the Grant Notice, which, depending on the extent to which a Performance
Goal (as described by Plan) is attained during the Performance Period, may
result in the Participant earning as little as zero (0) Units or as many as the
Maximum Number of Units. Subject to the terms of this Award Agreement and the
Plan, each Unit, to the extent it is earned and becomes a Vested Unit,
represents a right to receive on the Settlement Date one (1) share of Stock or,
at the discretion of the Committee, the Fair Market Value thereof in cash.
Unless and until a Unit has been determined to be an Earned Unit and has vested
and become a Vested Unit as set forth in the Grant Notice, the Participant will
have no right to settlement of such Units. Prior to settlement of any earned and
vested Units, such Units will represent an unfunded and unsecured obligation of
the Company.

2. MEASUREMENT OF PERFORMANCE MEASURE.

The components of Performance Measure shall be determined for the Performance
Period in accordance with the following:

2.1 “Company Total Stockholder Return” means the percentage point increase or
decrease in (a) the Average Per Share Closing Price for the 90 calendar day
period ending on the last day of the Performance Period over (b) the Average Per
Share Closing Price for the 90 calendar day period ending on the first day of
the Performance Period.

2.2 “Average Per Share Closing Price” means the average of the daily closing
prices per share of Stock as reported on the New York Stock Exchange for all
trading days falling within an applicable 90 calendar day periods described in
Section 2.1. The Average Per Share Closing Price shall be adjusted in each case
to reflect an assumed reinvestment, as of the of applicable ex-dividend date, of
all cash dividends and other cash distributions (excluding cash distributions
resulting from share repurchases or redemptions by the Company) paid to
stockholders, as applicable, during the 90 calendar day period ending on the
first day of the Performance Period and during the Performance Period. The
method of adjustment of the Average Per Share Closing Price to reflect the
assumed reinvestment of cash dividends and other cash distributions to
stockholders is illustrated in Appendix B to the Grant Notice.

2.3 “Benchmark Index Total Return” means the percentage point increase or
decrease in (a) the Average Closing Index Value for the 90 calendar day period
ending on the last day of the Performance Period over (b) the Average Closing
Index Value for the 90 calendar day period ending on the first day of the
Performance Period.



--------------------------------------------------------------------------------

2.4 “Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index for all trading days falling within an applicable
90 calendar day period described in Section 2.3.

3. COMMITTEE CERTIFICATION OF EARNED UNITS.

3.1 Level of Performance Measure Attained. As soon as practicable following
completion of the Performance Period, but in any event no later than the
Settlement Date, the Committee shall certify in writing the level of attainment
of the Performance Measure during the Performance Period, the resulting Relative
Return Factor and the number of Units which have become Earned Units.

3.2 Adjustment for Leave of Absence or Part-Time Work. Unless otherwise required
by law or Company policy, if the Participant takes one or more unpaid leaves of
absence in excess of thirty (30) days in the aggregate during the Performance
Period, the number of Units which would otherwise become Earned Units shall be
prorated on the basis of the number of days of the Participant’s Service during
the Performance Period during which the Participant was not on an unpaid leave
of absence. Unless otherwise required by law or Company policy, if the
Participant commences working on a part-time basis during the Performance
Period, the Committee may, in its discretion, reduce on a pro rata basis
(reflecting the portion of the Performance Period worked by the Participant on a
full-time equivalent basis) the number of Units which would otherwise become
Earned Units, or provide that the number of Units which would otherwise become
Earned Units shall be reduced as provided by the terms of an agreement between
the Participant and the Company pertaining to the Participant’s part-time
schedule.

4. VESTING OF EARNED UNITS.

4.1 Normal Vesting. Except as otherwise provided by this Award Agreement, Earned
Units shall vest and become Vested Units as provided in the Grant Notice.

4.2 Vesting Upon a Change in Control. In the event of a Change in Control, the
vesting of Earned Units shall be determined in accordance with Section 9.1.

4.3 Vesting. Upon Involuntary Termination in Anticipation of a Change in
Control. In the event that Participant’s Service is terminated by the Company
other than for Cause, excluding as a result of the Participant’s death or
Disability (an “Involuntary Termination”), and such Involuntary termination
either (a) occurred within the one hundred twenty (120) day period prior to the
effective date of a Change in Control or (b) is demonstrated by the Participant
to the reasonable satisfaction of the Committee to have been at the request of a
third party who is a party to such Change in Control (in either case, an
“Involuntary Termination in Anticipation of a Change in Control”), then the
vesting of Earned Units shall be determined in accordance with Section 9.2.

4.4 Vesting Upon Involuntary Termination Following a Change in Control. In the
event that upon or within twelve (12) months following the effective date of a
Change in Control, the Participant’s Service terminates due to Involuntary
Termination, then the vesting of Earned Units shall be determined in accordance
with Section 9.3.

 

2



--------------------------------------------------------------------------------

5. TERMINATION OF SERVICE.

Unless otherwise specified in an employment agreement or other written agreement
between the Company and the Participant which is applicable to this Award, in
the event that the Participant’s Service terminates for any reason, with or
without cause, other than as described in Section 4.3 or 4.4, the Participant
shall forfeit and the Company shall automatically reacquire all Units which are
not, as of the time of such termination, Vested Units, and the Participant shall
not be entitled to any payment therefor.

6. SETTLEMENT OF THE AWARD.

6.1 Issuance of Shares of Common Stock or Cash Equivalent. Subject to the
provisions of Section 6.3 and Section 7 below, the Company shall issue to the
Participant on the Settlement Date with respect to each Vested Unit to be
settled on such date one (1) share of Stock. Shares issued in settlement of
Vested Units shall not be subject to any restriction on transfer other than any
such restriction as may be required pursuant to Section 6.3. At the discretion
of the Committee, payment with respect to all or any portion of the Vested Units
may be made in a lump sum cash payment in an amount equal to the Fair Market
Value, determined as of the Settlement Date, of the shares of Stock or other
securities or property otherwise issuable in settlement of such Vested Units.

6.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has an account
relationship of which the Company has notice any or all shares acquired by the
Participant pursuant to the settlement of the Award. Except as provided by the
preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the Participant’s Heirs.

6.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of U.S. federal, state or
foreign law with respect to such securities. No shares may be issued hereunder
if the issuance of such shares would constitute a violation of any applicable
U.S. federal, state or foreign securities laws or other laws or regulations or
the requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company. Further, regardless of whether the transfer or issuance of the shares
to be issued pursuant to the Units has been registered under the Securities Act
or has been registered or qualified under the securities laws of any State, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any State, or any other
law.

6.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

 

3



--------------------------------------------------------------------------------

7. TAX WITHHOLDING AND ADVICE.

7.1 In General. Subject to Section 7.2, at the time the Grant Notice is
executed, or at any time thereafter as requested by the Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the U.S. federal, state, and local taxes and (if applicable)
taxes imposed by jurisdictions outside of the United States (including income
tax, social insurance contributions, payment on account and any other taxes) and
required by law to be withheld with respect to any taxable event arising as a
result of the Participant’s participation in the Plan (referred to herein as
“Tax-Related Items”).

7.2 Withholding of Taxes. The Company or any other Participating Company, as
appropriate, shall have the authority and the right to deduct or withhold, or
require the Participant to remit to the applicable Participating Company, an
amount sufficient to satisfy applicable Tax-Related Items or to take such other
action as may be necessary in the opinion of the applicable Participating
Company to satisfy such Tax-Related Items (including hypothetical withholding
tax amounts if the Participant is covered under a Company tax equalization
policy). In this regard, the Participant authorizes the applicable Participating
Company or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the applicable Participating Company; or

(b) withholding from proceeds of the sale of shares acquired upon vesting and
settlement of the Units, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or

(c) withholding in shares to be issued upon vesting and settlement of the Units;
or

(d) direct payment from the Participant.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Participant is covered by
a Company tax equalization policy, the Participant agrees to pay to the Company
any additional hypothetical tax obligation calculated and paid under the terms
and conditions of such tax equalization policy. Finally, the Participant shall
pay to the applicable Participating Company any amount of Tax-Related Items that
the Participating Company may be required to withhold as a result of his or her
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares that may be
issued in connection with the settlement of the Units if the Participant fails
to comply with his or her Tax-Related Items obligations.

7.3 Tax Advice. The Participant represents, warrants and acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the income tax consequences of the transactions contemplated by this
Award Agreement, and the Participant is in no manner relying on the Company or
the Company’s representatives for an assessment of such tax consequences. THE
PARTICIPANT UNDERSTANDS THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE PARTICIPANT SHOULD CONSULT HIS OR HER OWN TAX ADVISOR REGARDING THE UNITS.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

 

4



--------------------------------------------------------------------------------

8. AUTHORIZATION TO RELEASE NECESSARY PERSONAL INFORMATION.

The Participant hereby authorizes and directs the Participant’s employer to
collect, use and transfer in electronic or other form, any personal information
(the “Data”) regarding the Participant’s Service, the nature and amount of the
Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including, but not limited to, the Participant’s
name, home address, telephone number, date of birth, social security number (or
any other social or national identification number), salary, nationality, job
title, number of shares held and the details of all Units or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Data may be transferred to the Company or any other Participating Company, or to
any third parties assisting in the implementation, administration and management
of the Plan, including any requisite transfer to a brokerage firm or other third
party assisting with administration of the Award or with whom shares acquired
upon settlement of this Award or cash from the sale of such shares may be
deposited. The Participant acknowledges that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of the Participant’s
residence. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or any of other Participating Company, or to
any third parties is necessary for Participant’s participation in the Plan. The
Participant may at any time withdraw the consents herein, by contacting the
Company’s stock administration department in writing. The Participant further
acknowledges that withdrawal of consent may affect the Participant’s ability to
realize benefits from the Award, and the Participant’s ability to participate in
the Plan.

9. CHANGE IN CONTROL.

In the event of a Change in Control, this Section 9 shall determine the
treatment of the Units which have not otherwise become Vested Units, except as
otherwise determined in accordance with an employment agreement or other
agreement between the Company and the Participant which is applicable to this
Award.

9.1 Effect of Change in Control on Award. In the event of a Change in Control,
the Performance Period shall end on the day immediately preceding the Change in
Control (the “Adjusted Performance Period”). The number of Earned Units and the
vesting of those Units shall be determined for the Adjusted Performance Period
in accordance with the following:

(a) Earned Units. In the Committee’s determination of the number of Earned Units
for the Adjusted Performance Period, the following modifications shall be made
to the components of the Relative Return Factor:

(i) The Company Total Stockholder Return shall be determined as provided by
Section 2.1, except that the Average Per Share Closing Price for the 90 calendar
day period ending on the last day of the Adjusted Performance Period shall be
replaced with the price per share of Stock to be paid to the holder thereof in
accordance with the definitive agreement governing the transaction constituting
the Change in Control (or, in the absence of such agreement, the closing price
per share of Stock as reported on the New York Stock Exchange for the last
trading day of the Adjusted Performance Period), adjusted to reflect an assumed
reinvestment, as of the applicable ex-dividend date, of all cash dividends and
other cash distributions (excluding cash distributions resulting from share
repurchases or redemptions by the Company) paid to stockholders during the
Adjusted Performance Period, as illustrated in Section 2.2.

(ii) The Benchmark Index Total Return shall be determined as provided by
Section 2.3, except that for the purposes of clause (a) thereof, the Average
Closing Index Value shall be determined for the 90 calendar day period ending on
the last day of the Adjusted Performance Period.

 

5



--------------------------------------------------------------------------------

(b) Vested Units. Except as provided in Section 9.2, as of the last day of the
Adjusted Performance Period and provided that the Participant’s Service has not
terminated prior to such date, a portion of the Earned Units determined in
accordance with Section 9.1(a) shall become Vested Units (the “Accelerated
Units”), with such portion determined by multiplying the total number of Earned
Units by a fraction, the numerator of which equals the number of days contained
in the Adjusted Performance Period and the denominator of which equals the
number of days contained in the original Performance Period determined without
regard to this Section. The Accelerated Units shall be settled in accordance
Section 6 immediately prior to the consummation of the Change in Control. Except
as otherwise provided by Section 9.3, that portion of the Earned Units
determined in accordance with Section 9.1(a) in excess of the number of
Accelerated Units shall become Vested Units on the Vesting Date of the original
Performance Period determined without regard to this Section, provided that the
Participant’s Service has not terminated prior to such Vesting Date. Such Vested
Units shall be settled on the Settlement Date in accordance with Section 6,
provided that payment for each Vested Unit shall be made in the amount and in
the form of the consideration (whether stock, cash, other securities or property
or a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Stock).

9.2 Involuntary Termination in Anticipation of a Change in Control. In the event
that Participant’s Service terminates due to Involuntary Termination in
Anticipation of a Change in Control, the number of Earned Units shall be
determined in the manner specified by Section 9.1 as of the day immediately
preceding the Change in Control, with respect to an Adjusted Performance Period
ending on such day. The number of Earned Units so determined shall vest in full
and become Vested Units, and such Vested Units shall be settled in accordance
Section 6 immediately prior to the consummation of the Change in Control.

9.3 Involuntary Termination Following Change in Control. In the event that upon
or within twelve (12) months following the effective date of the Change in
Control, the Participant’s Service terminates due to Involuntary Termination,
the vesting of the Earned Units determined in accordance with Section 9.1(a) in
excess of the number of Accelerated Units shall be deemed Vested Units effective
as of the date of the Participant’s Involuntary Termination and shall be settled
in accordance with Section 6, treating the date of the Participant’s termination
of Service as the Vesting Date, and provided that payment for each Vested Unit
shall be made in the amount and in the form of the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock).

10. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

The number of Units awarded pursuant to this Award Agreement is subject to
adjustment as provided in Section 4.4 of the Plan. Upon the occurrence of an
event described in Section 4.4 of the Plan, any and all new, substituted or
additional securities or other property to which a holder of a share issuable in
settlement of the Award would be entitled shall be immediately subject to the
Award Agreement and included within the meaning of the terms “shares” and
“Stock” for all purposes of the Award. The Participant shall be notified of such
adjustments and such adjustments shall be binding upon the Company and the
Participant.

 

6



--------------------------------------------------------------------------------

11. NO ENTITLEMENT OR CLAIMS FOR COMPENSATION.

11.1 The Participant’s rights, if any, in respect of or in connection with the
Units are derived solely from the discretionary decision of the Company to
permit the Participant to participate in the Plan and to benefit from a
discretionary Award. By accepting the Units, the Participant expressly
acknowledges that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Units or other Awards to the Participant.
The Units are not intended to be compensation of a continuing or recurring
nature, or part of the Participant’s normal or expected compensation, and in no
way represents any portion of the Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.

11.2 Neither the Plan nor the Units shall be deemed to give the Participant a
right to remain an Employee, Director or Consultant of the Company or any other
Participating Company. The Participating Company Group reserves the right to
terminate the Service of the Participant at any time, with or without cause, and
for any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws and a written employment agreement (if any), and the
Participant shall be deemed irrevocably to have waived any claim to damages or
specific performance for breach of contract or dismissal, compensation for loss
of office, tort or otherwise with respect to the Plan, the Units or any other
outstanding Award that is forfeited and/or is terminated by its terms or to any
future Award.

12. RIGHTS AS A STOCKHOLDER.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, dividend equivalents, distributions or
other rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 10.

13. MISCELLANEOUS PROVISIONS.

13.1 Amendment. The Committee may amend this Award Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Award Agreement without the consent of the Participant, except
to the extent such amendment is necessary to comply with applicable law,
including, but not limited to, Code Section 409A. No amendment or addition to
this Award Agreement shall be effective unless in writing.

13.2 Nontransferability of the Award. Prior to the issuance of shares on the
applicable Settlement Date, no right or interest of the Participant in the Award
nor any shares issuable on settlement of the Award shall be in any manner
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or shall become subject to any lien, obligation, or liability of such
Participant to any other party other than the Company. Except as otherwise
provided by the Committee, no Award shall be assigned, transferred or otherwise
disposed of other than by will or the laws of descent and distribution. All
rights with respect to the Award shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s guardian or legal
representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.

 

7



--------------------------------------------------------------------------------

13.4 Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.5 Notices. Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address maintained for the Participant in the Company’s
records or at the address of the local office of the Company or of any other
Participating Company at which the Participant works.

13.6 Construction of Award Agreement. The Grant Notice, this Award Agreement,
and the Units evidenced hereby (i) are made and granted pursuant to the Plan and
are in all respects limited by and subject to the terms of the Plan, and
(ii) constitute the entire agreement between the Participant and the Company on
the subject matter hereof and supersede all proposals, written or oral, and all
other communications between the parties related to the subject matter. All
decisions of the Committee with respect to any question or issue arising under
the Grant Notice, this Award Agreement or the Plan shall be conclusive and
binding on all persons having an interest in the Units.

13.7 Governing Law. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of Texas, U.S.A.
without regard to the conflict-of-laws rules thereof or of any other
jurisdiction.

13.8 Section 409A.

(a) Compliance with Code Section 409A. Notwithstanding any other provision of
the Plan, this Award Agreement or the Grant Notice, the Plan, this Agreement and
the Grant Notice shall be interpreted in accordance with, and incorporate the
terms and conditions required by, Code Section 409A (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof). The vesting and settlement of Units
awarded pursuant to this Award Agreement are intended to qualify for the
“short-term deferral” exemption from Code Section 409A. The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Award Agreement
to ensure that the Units qualify for exemption from or comply with Code
Section 409A; provided, however, that the Company makes no representations that
the Units will be exempt from Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to the Units.

(b) Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of
Code Section 409A shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of Code Section 409A. Furthermore,
to the extent that the Participant is a “specified employee” within the meaning
of Code Section 409A as of the date of the Participant’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Participant’s separation from service shall paid to the
Participant before the date (the “Delayed Payment Date”) which is the first day
of the seventh month after the date of the Participant’s separation from service
or, if earlier, the date of the Participant’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

 

8



--------------------------------------------------------------------------------

13.9 Administration. The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the Units.

13.10 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

13.11 Severability. If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.

13.12 Relocation Outside the United States. If the Participant relocates to a
country outside the United States, the Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Units
and on any shares acquired under the Plan, to the extent the Company determines
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

9